Case 3:13-cv-07871-FLW-TJB Document 173 Filed 10/26/18 Page 1 of 3 PageID: 16446



 LITE DEPALMA GREENBERG, LLC
 Bruce D. Greenberg
 Susana Cruz Hodge
 570 Broad Street, Suite 1201
 Newark, New Jersey 07102
 Tel: (973) 623-3000
 Fax: (973) 623-0858
 Email: bgreenberg@litedepalma.com
         scruzhodge@litedepalma.com

 Counsel for Plaintiffs

 [Additional Counsel listed on signature page]

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

  KIMBERLY COLE, ALAN COLE,                      :
  JAMES MONICA, LINDA BOYD,                      : Civil Action No. 3:13-cv-07871-FLW-TJB
  MICHAEL MCMAHON, RAY                           :
  SMINKEY, JAMES MEDDERS, JUDY                   :
  MEDDERS, ROBERT PEPERNO,                       :
  SARAH PEPERNO, KELLY MCCOY,                    :
  LESA WATTS, CHAD MEADOW, JOHN                  : PLAINTIFFS’ NOTICE OF MOTION FOR
  PLISKO, SUSAN PLISKO, KENNETH                  :       PRELIMINARY SETTLEMENT
  McLAUGHLIN, RYAN KENNY,                        :    APPROVAL AND RELATED RELIEF
  ALEXANDER DAVIS, and ANDREA                    :
  DAVIS, on behalf of themselves and all         :
  others similarly situated,                     :
                                                 :
                          Plaintiffs,            :
                                                 :
                 v.                              :
                                                 :
  NIBCO, Inc.,                                   :
                                                 :
                          Defendant.             :

        PLEASE TAKE NOTICE that on November 19, 2018 at 9:00 AM or as soon thereafter

 as the matter can be heard, Plaintiffs Kimberly Cole, Alan Cole, James Monica, Linda Boyd,

 Michael McMahon, Ray Sminkey, James Medders, Judy Medders, Robert Peperno, Sarah

 Peperno, Kelly McCoy, Lesa Watts, Chad Meadow, John Plisko, Susan Plisko, Kenneth
Case 3:13-cv-07871-FLW-TJB Document 173 Filed 10/26/18 Page 2 of 3 PageID: 16447



 McLaughlin, Ryan Kenny, Alexander Davis, and Andrea Davis (together “Plaintiffs”), pursuant

 to Fed. R. Civ. P. 23(e), will move before Hon. Freda L. Wolfson, U.S.D.J., to enter the proposed

 Order Granting Preliminary Approval to Class Action Settlement (the “Preliminary Approval

 Order”). Defendant does not oppose this motion.

        In support of this motion, Plaintiffs rely upon the accompanying Joint Declaration of Bruce

 D. Greenberg and Joseph G. Sauder (“Joint Decl.”), Declaration of Shanon J. Carson, Declaration

 of Steven Weisbrot, and the brief submitted herewith.

        Plaintiffs state as follows:

        1.      The Parties have entered into a Settlement Agreement, which is attached to the Joint

 Decl. as Exhibit A.

        2.      The relief requested in this motion is assented to by Defendant NIBCO, Inc.

        3.      Plaintiffs respectfully request that the Court:

                A.      Grant preliminary approval to the Settlement Agreement as fair, adequate

        and reasonable;

                B.      Preliminarily certify the Class as defined in the Settlement Agreement for

        purposes of settlement;

                C.      Approve the Notice Plan in the Settlement Agreement and the proposed

        forms of notice, which are attached as Exhibits to the Settlement Agreement;

                D.      Appoint Plaintiffs as Class Representatives and Sauder Schelkopf and

        Berger Montague PC as Co-Lead Class Counsel;

                E.      Schedule a Final Approval Hearing to consider the fairness, reasonableness

        and adequacy of the Settlement Agreement and whether final approval should be granted,

        as well as the application for an award of attorneys’ fees and reimbursement of expenses



                                                 -2-
Case 3:13-cv-07871-FLW-TJB Document 173 Filed 10/26/18 Page 3 of 3 PageID: 16448



       and costs and service awards for the class representatives; and

              F.      Enter the proposed Preliminary Approval Order.

                                           LITE DEPALMA GREENBERG, LLC

  Dated: October 26, 2018                  /s/ Bruce D. Greenberg
                                           Bruce D. Greenberg
                                           Susana Cruz Hodge
                                           570 Broad Street, Suite 1201
                                           Newark, New Jersey 07102
                                           Telephone: (973) 623-3000
                                           bgreenberg@litedepalma.com
                                           scruzhodge@litedepalma.com
                                                           and
                                           Kyle A. Shamberg
                                           111 W. Washington Street, Suite 1240
                                           Chicago, IL 60602
                                           Telephone: (312) 750-1592
                                           kshamberg@litedepalma.com


                                           SAUDER SCHELKOPF
                                           Joseph G. Sauder
                                           Matthew D. Schelkopf
                                           Joseph B. Kenney
                                           555 Lancaster Avenue
                                           Berwyn, PA 19312
                                           Telephone: (610) 200-0583
                                           jgs@sstriallawyers.com
                                           mds@sstriallawyers.com
                                           jbk@sstriallawyers.com

                                           BERGER MONTAGUE PC
                                           Shanon J. Carson
                                           Lawrence Deutsch
                                           Jacob M. Polakoff
                                           1818 Market Street, Suite 3600
                                           Philadelphia, PA 19103
                                           Telephone: (215) 875-3000
                                           scarson@bm.net
                                           ldeutsch@bm.net
                                           jpolakoff@bm.net

                                           Counsel for Plaintiffs


                                              -3-
